Appeal from a judgment of the County Court of Sullivan County (Hanofee, J.), rendered August 15, 1988, convicting defendant upon his plea of guilty of two counts of the crime of criminal sale of a controlled substance in the third degree.
Defendant contends that his admission at a presentence interview that he abuses alcohol is a first step toward rehabilitation and should be viewed as a mitigating factor warranting reduction of his sentence. Not only does defendant admit that he voluntarily pleaded guilty knowing that he would receive the sentence imposed, but two other charges were dropped as a result of the plea arrangement. In addition, the concurrent 5-to-10-year prison sentence defendant received is less than the maximum sentence for the crimes for which he pleaded guilty (see, Penal Law § 70.06 [3], [4]). Under the circumstances, his admission that he has an alcohol problem does not demonstrate either extraordinary circumstances or an abuse of discretion by County Court warranting the reduction of his sentence (see, People v Mackey, 136 AD2d 780, 781, lv denied 71 NY2d 899; see also, People v Lohnes, 158 AD2d 813).
*932Judgment affirmed.
Mahoney, P. J., Weiss, Mikoll, Levine and Harvey, JJ., concur.